DETAILED ACTION
This is in response to communication filed on 12/28/2021.
Status of Claims
Claims 1 and 4 – 15 are pending, of which claims 1 and 14 are in independent form.

Response to Arguments
Applicant’s arguments, see page 6, filed 12/28/2021, with respect to claims 1 – 3 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claim 3 has been withdrawn.  Claims 2 and 3 have been incorporated into independent claim 1.

Allowable Subject Matter
Claims 1 and 4 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of prediction involving when to prefetch a data item into cache, identifying that a further data item is used as a pointer to a memory location for storing the data item, and at least one control flow element of the instructions comprising a pointer value bounds check on the further data item to check that the memory address of the data item is within a range of memory addresses to which the pointer is allowed to point, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application 20110238920 teaches a prefetch unit with min and max pointer registers.
U.S. Patent 5,829,028 teaches generating prefetch addresses and a prefetch pointer.
U.S. Patent 4,714,994 teaches instruction prefetching and checking if an instruction pointer is within range.
U.S. Patent 6,122,729 teaches a prefetch buffer storing data and using pointers.
U.S. Patent 9,971,694 teaches a prefetch circuit with pointer optimization.
European Patent Application EP 3550437 B1 teaches a data cache region prefetcher and an instruction pointer register.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184